﻿I should like first to express my sincere congratulations to you, Sir, on your election as President of this forty-third session of the United Nations General Assembly. Given the wealth of your experience and knowledge, I am confident that this will be a most successful session of the General Assembly. I assure you that the Japanese delegation stands ready to offer any assistance you may require in the performance of your important duties.
At the same time I should like to express my admiration for the achievements of the forty-second session of the General Assembly under the able leadership of its President, Mr. Peter Florin.
The United Nations has been particularly active and successful recently in efforts to resolve a number of international problems in various parts of the world. The world stands in appreciation of, and holds great expectations for, the United Nations as it strives to fulfil its most important task of maintaining international peace. Indeed, this demonstrates a restoration of its prestige which my Government finds most encouraging. The renewal of the authority of the United Nations was kindled by a general improvement in international relations, but at the same time it is thanks to the outstanding abilities and tireless efforts of the Secretary-General, Mr. Javier Perez de Cuellar, and other United Nations personnel that the United Nations is being revitalized. I should like to take this opportunity to express my delegation's sincere gratitude and admiration to the Secretary-General and his staff.
I should like to begin my remarks today by outlining the basic thinking of my Government on some of the important developments that are affecting global peace and human prosperity.
The first of these is the way East-West relations, and especially illations between the United States and the Soviet Union, have developed over the past year. The two States have concluded the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - and their leaders have exchanged visits. It is hoped that this dialogue between the United States and the Soviet Union will stabilize East-West relations and that that will accelerate a global trend towards the resolution of differences through negotiations. This is a significant development and deserves a high tribute.
It was against that background that the Geneva Accords on Afghanistan were reached last April, that a cease-fire was achieved in the Iran-Iraq conflict and that renewed efforts are under way for the resolution of problems relating to Angola and Namibia, the Western Sahara, Kampuchea and other areas around the globe. Signs of change are also becoming discernible in the quest for peace in the Middle East. While we realize that these developments are still in their early stages and that it will require considerable effort fully to resolve the various regional conflicts, we find it most encouraging that a start has in fact been made in that direction.
In this context we very much hope that the foreign policy of the Soviet Union, based upon its "new thinking", will be manifested in more concrete actions that will contribute to peace and stability in Asia and the Pacific, including the resolution of the Northern Territories problem and a scaling back of the Soviet military presence in the Far East. Welcoming the Soviet desire for improved relations with Japan, as expressed by General Secretary Gorbachev in his recent Krasnoyarsk speech, we hope that political dialogue between our two countries will be further promoted, starting with the regular foreign ministers' consultations to be held at the end of this year.
The second notable development is a growing recognition of the importance of economic development. Political stability is indispensable to economic development, just as raising the standard of living is vital to political stability and economic development is a prerequisite for raising the standard of living. In order to achieve all of those objectives, a climate of international peace conducive to economic development is essential. The present era - 43 years after the end of the Second World War - is characterized by a general recognition of that axiom.
There are still a number of destabilizing factors in the world economy, such as substantial imbalances in international payments, persistent pressures of protectionism and debt problems hampering developing countries. On the other hand it is encouraging, for instance, that the General Agreement on Tariffs and Trade (GATT) has initiated the Uruguay Round of trade talks, aimed at strengthening the multilateral free-trade system, that Japan and the other industrialized countries have clearly started to rectify their trade imbalances and create new jobs, and that the newly industrialized economies are achieving economic development at remarkable rates. These facts demonstrate that so long as favourable domestic political conditions prevail and appropriate economic policies are pursued in a peaceful international environment developing economies can become newly industrialized economies and the latter can become industrialized countries.
The third development concerns population and environmental problems, issues that pose a profound threat to lasting peace and prosperity for all mankind. In July of last year the world population reached five billion. It is reported that on 10 August of this year the population of Asia alone exceeded three billion. Of course, war inflicts tremendous suffering. The population problem spawns different kinds of suffering - those associated with, for example, food shortages, energy problems and environmental deterioration. Moreover, mankind is now faced with a number of grave threats, including the destruction of tropical forests. desertification, the depletion of the ozone layer and even climatic changes. We cannot remain silent in the face of these global threats. I believe it is most important that further efforts be made to resolve these problems, reconciling the need for economic development with the global imperative of environmental preservation.
As we approach the twenty-first century it is incumbent upon us to promote further the favourable trends I mentioned earlier and, taking a global perspective, to work together to resolve our many problems. In so doing it is most important that the nations of the world once again make human contacts the starting-point of their efforts and that they increase such meetings of hearts and minds across national boundaries. When people of different cultural heritages engage in a broad-based international exchange, not only do both sides develop greater understanding and tolerance for each other's culture but also peoples everywhere become better able to make assessments in the global context. It is in this way that the foundation for a truly open international community may be laid.
From this vantage point Japan recognizes that it is increasingly important that it contribute actively to world peace and prosperity and has launched a new policy of active co-operation for the solution of major global issues. The Government of Prime Minister Takeshita has made the building of a "Japan contributing to the world" its top policy priority and has recently begun to implement it through the international co-operation initiative, which consists of three pillars: strengthening co-operation to achieve peace, expanding Japan's official development assistance and promoting international cultural exchange. Those policies, as members may recall, were elucidated by Prime Minister Takeshita in his address on 1 June to the third special session of the General Assembly devoted to disarmament.
I would like next to touch upon the role the United Nations should play and the way in which Japan, with this international perspective and on the basis of the new policies that I have just mentioned, will co-operate in that role. The most important problem before us is that of how to secure world peace. I would like to say a few words about my Government's views on regional problems and conflicts which have had a major impact on this question in recent years.
Looking first at Afghanistan, we very much hope that the withdrawal of Soviet forces from Afghanistan will be completed by 15 February 1989, in keeping with the Geneva Accords. I also believe that it is important that the Afghan refugees resulting from that conflict be able to return voluntarily to their native country as soon as possible. Thus, it is imperative that a broad-based Government representing the will of all the people be established in Afghanistan. The Afghan people recognize that they themselves must solve their country's problems, and my Government strongly appeals to them to join together in even greater unity and co-operation to rebuild their country.
Japan heartily welcomes the cease-fire recently achieved in the Iran-Iraq conflict and strongly hopes that Security Council resolution 598 (1987) will be fully implemented as soon as possible, with the withdrawal of forces, the release of prisoners of war and the comprehensive, just and honourable settlement of all outstanding issues. Japan intends to continue to co-operate fully in the Secretary-General's efforts. At the same time, it will contribute as much as possible to the resolution of that conflict.
With regard to the situation in the Middle East, Japan maintains the position that peace must be achieved on the basis of the following principles: Israel's withdrawal from all territories occupied since the 1967 war; recognition of the right to self-determination of the Palestinian people, including the right to establish an independent Palestinian State; and recognition of Israel's right to exist. There are new developments emerging in this area, and expectations are higher than ever before for the attainment of a just, lasting and comprehensive peace. Thus, steadfast efforts by all the parties concerned are now more than ever necessary, and Japan intends to do what it can to support those efforts towards peace. Foreign Minister Uno recently visited the four countries directly concerned - Syria, Jordan, Egypt and Israel - and explained these points to their leaders, as well as to prominent members of the Palestinian community in the occupied territories.
The racial discrimination in South Africa is intolerable and must be completely eliminated as soon as possible. But the Government of South Africa is not abolishing its policies of apartheid; on the contrary, it is resorting more and more to repression by force. In concert with the rest of the international community, Japan will continue to maintain its various restrictive measures against South Africa, as well as its active support for the black population there and for the countries in southern Africa.
On the issues of Angola and Namibia, Japan is encouraged that discussions among the countries concerned are now under way and hopes that Security Council resolution 435 (1978) will be implemented and a new Namibian State established as soon as possible.
As for the question of Western Sahara, my Government sincerely hopes that progress will be made in the dialogue among the parties concerned, in accordance with the Secretary-General's proposal, and that a solution will be found before long.
Regarding the situation in Central America, it is most regrettable that the negotiations on a genuine cease-fire in Nicaragua have encountered difficulties, but Japan continues to hope that true peace will be achieved through the steadfast efforts of all concerned.
Turning now to the question of Kampuchea, Foreign Minister Uno attended the post-ministerial conference of the Association of South-East Asian Nations (ASEAN) with the dialogue partners this July, where he suggested that any real settlement must include a complete withdrawal of Vietnamese forces, the establishment of a truly independent, neutral and non-aligned Kampuchea and international guarantees regarding the eventual political settlement. At the same time, he reaffirmed Japan's continued support for the efforts of Prince Sihanouk and the ASEAN countries to that end. We hope that the peace process will be further advanced through discussions among the parties concerned.
The Government of Japan believes that the problems on the Korean peninsula should be peacefully resolved, primarily through direct dialogue between the south and the north. Japan thus welcomes and supports the flexible and constructive posture demonstrated by the Republic of Korea in President Roh Tae Woo's special declaration on 7 July. Just prior to the start of the Seoul Olympics, Japan lifted the sanctions it had imposed against North Korea last January as an expression of its firm opposition to terrorist activity. This decision was made from a broad perspective with a view to contributing to a more relaxed climate. Japan hopes that the Seoul Olympics, now under way, will be concluded in an atmosphere appropriate to a festival of peace and that they will contribute to the relaxation of tensions in the area. My Government is pleased that arrangements have been made to enable the representatives of both the Republic of Korea and North Korea to address this session of the General Assembly. Moreover, if the south and the north would consider joining the United Nations as a transitional step towards the unification of the peninsula, Japan would welcome and support membership for both as a means of easing tensions and furthering the universality of the Organization.
The active and noteworthy efforts of the United Nations towards the resolution of those regional conflicts clearly demonstrate the important role that the Organization has to play in maintaining peace.
Looking ahead, I believe it is important that the United Nations, while promoting further moves towards peace and stepping up its peace-keeping efforts, also take measures to prevent the occurrence of disputes. Thus, I very much hope that this session of the General Assembly will adopt the declaration on the prevention of conflicts proposed by Japan and five other countries with the aim of strengthening the ability of the Security Council, the General Assembly and the Secretary-General to prevent conflicts before they occur, to remove threats and to settle conflicts at an early stage. It is important that all Member States co-operate so that the purposes of the declaration may be achieved in a dynamic and effective manner.
At the same time my Government would like to stress the need for the Security Council better to fulfil its functions as defined in the Charter. It is crucial that all members of the Security Council take a global perspective and, setting aside prejudices and preconceptions, co-operate as one in discharging the Council's duties and supporting the initiatives of the Secretary-General. Its permanent members, in the light of their special privileges, have an especially important responsibility in that regard. Only then will parties to a conflict heed the counsel of the United Nations; only then will the way be opened to a peaceful settlement. As a non-permanent member, Japan is working assiduously to find solutions to the various issues before the Security Council, and even after its term expires Japan will continue to work with equal diligence to enable the Security Council to realize fully its lofty purpose.
Japan will extend its fullest support to the resolution of regional conflicts in various parts of the world and to United Nations efforts to that end. This is consistent with Japan's policy as a nation of peace to spare no effort in the cause of international peace and stability.
Specifically, Japan will first of all continue its efforts to provide, to the extent possible, financial support to peace-keeping operations undertaken within the international framework, above all in the framework of the United Nations.
Secondly, Japan will strengthen its co-operation not only in terms of financial support but by supplying personnel in fields it deems appropriate. Recently, civilian personnel from Japan have been participating in the United Nations observer teams in Afghanistan and in Iran and Iraq. We are also studying the possibility of co-operating in such fields as election monitoring, transportation, telecommunications and medical care.
Thirdly, Japan plans to step up the various types of its assistance to persons who have become refugees as a result of conflicts. I am pleased on this occasion to pledge an initial contribution for assistance to Afghan refugees equivalent to $60 million to the Office of the United Nations High Commissioner for Refugees, the World Food Programme and other United Nations agencies. In making that contribution, Japan is also responding to the appeal issued in June by the Secretary-General. Recognizing that, as noted in the Secretary-General's appeal, Afghan refugee operations are extremely costly, Japan will consider a further contribution through, for instance, the United Nations Afghanistan Emergency Fund. In addition it is studying the possibility of providing personnel in medical and other fields to help Afghan refugees return home.
Fourthly, Japan intends to do everything it can to help the countries that have been involved in armed conflicts in various parts of the world to recover from the devastation of war, achieve economic recovery and reconstruction, restore stability and improve the living standards of their peoples once the conflicts are over.
Another task as we approach the twenty-first century, one that is inseparable from the quest for peace, is that of disarmament.
If arms control and disarmament are to contribute to true peace and stability worldwide, it is imperative that all countries work together so that their legitimate security requirements can be met at the lowest possible level of armament. Only when the bilateral arms control and disarmament efforts between the United States and the Soviet Union are synergistically combined with the multilateral efforts of the United Nations, the Conference on Disarmament and other forums will global arms control and disarmament be possible.
There is no disputing the imperative of nuclear disarmament. A comprehensive nuclear-test ban should be seen as an important part of that imperative, and efforts should be made to find realistic ways to achieve it. At the recent special session devoted to disarmament. Prime Minister Takeshita announced plans to convene an international conference in Japan on the establishment of an international nuclear-test verification network, and discussions are now under way with a view to holding the conference as early as next spring. 
Looking ahead to the fourth review conference of the parties to the Treaty on the Non-Proliferation of Nuclear Weapons, to be held in 1990, I should like on this occasion to stress once again the need to expand and strengthen the nuclear non-proliferation regime, an urgent task facing us at this time.
As reported by the Secretary-General, most recently on 19 August, there have been instances where chemical weapons were used. These are weapons against humanity. They should never under any circumstances be used. In his address before this Assembly on Monday, President Reagan proposed that a conference of the parties to the Geneva Protocol prohibiting the use of chemical weapons be convened in order to strengthen the Protocol's effectiveness. My Government welcomes this initiative. At the same time, Japan will work even more vigorously for the earliest possible conclusion of the negotiations now under way in the Conference on Disarmament on a treaty on a total ban on chemical weapons.
One of the greatest challenges facing mankind as we approach the twenty-first century is the achievement of economic growth in developing countries. If that goal is to be realized, it is essential that developing and industrialized countries alike co-operate in recognition that the world economy is in fact a single entity. In order to expand systematically its official development assistance, Japan intends within a five-year target period to raise its share of total official development assistance disbursements made by the countries of the Development Assistance Committee of the Organisation for Economic Co-operation and Development to a level commensurate with the size of its economy in relation to the economies of other countries of the Committee. Japan is therefore working to raise the level of its official development assistance to more than 350 billion over the next five-year period beginning in 1988, which is double the official development assistance it disbursed during the previous half decade. It is further trying steadily to increase the ratio of its official development assistance to its gross national product, and further to expand its grant assistance to least developed countries.
At the same time, Japan continues to enhance its assistance to those developing countries which are burdened with heavy external indebtedness and other problems. This is demonstrated, for example, by the fact that more than 70 per cent of the projects under a targeted $20-billion resource-recycling plan announced in 1987 to promote the flow of resources to developing countries have already been implemented. On the issue of debt relief, Japan has decided to broaden the scope and application of traditional measures by extending to least developed countries grant assistance equivalent to the amount repaid on total loan aid of $5.5 billion which was committed to those countries between fiscal year 1978 and 1987.
The countries of sub-Saharan Africa have long been afflicted with economic stagnation, and their plight continues to deserve special consideration. Japan has vigorously supported these African nations through a series of measures such as: the extension of approximately $500 million in non-project, untied grant assistance for the three-year period starting from fiscal year 1987; the financial recycling plan and debt-relief measures just described; and co-operation through relevant international agencies.
On the other hand, the smooth transfer of capital and technology from industrialized countries is crucial to the development of developing countries. I believe it is important that developing countries make further efforts to create the conditions necessary to attract private-sector investment while trying to avoid the environmental and other problems that have accompanied economic growth in industrialized countries. 
Determined as a matter of basic policy to contribute to a better world, Japan intends to continue to co-operate with efforts to resolve the problems facing developing countries. The United Nations has made steady progress over the years, for example in extending co-operation to developing countries and in such fields as human rights and humanitarian assistance. Regrettably, however, it must be admitted that the debates on many issues have not always been productive, and that inefficiencies have developed as a result of the excessive expansion and increased complexity of the Organization.  
There has also been a tendency to politicise unduly problems that should more rightly be considered as technical problems belonging to economic, social, cultural or other fields. As the United Nations regains its dynamism, I should like to make one comment that may accelerate this welcome momentum. In 1985, Japan proposed the establishment of a group of high-level intergovernmental experts to promote administrative and financial reform in an effort to strengthen the functioning of the United Nations. It did so not merely to restructure the Secretariat and reduce the number of United Nations posts, but also to conduct a review of the United Nations and its operations, so as to maximize the benefits accruing from its activities. The reforms recommended by the Group in its report, which gained wide support among Member States desiring revitalization of the United Nations are being implemented. Let us take these efforts even further in order to create a United Nations that functions more effectively.
At the same time, I should like to emphasize the need for further improvements in the organization and functioning of the United Nations in the economic and social fields so that it can truly respond to the needs of the international community. Japan will contribute to the best of its ability towards this end. There is one important point that needs to be made in this connection. The fact is that the United Nations faces a chronic financial crisis. In view of this serious situation in Match of this year Japan made a special contribution of $20 million to support United Nations activities, particularly peacemaking and peace-keeping operations in connection with the situation in Afghanistan and the Iran-Iraq conflict. Today, when financial demands in the field of United Nations peace-keeping operations are sharply increasing, this financial deficit poses a major obstacle to the revitalisation of the United Nations.
Clearly, the cause of this deficit is the non-payment by Member states of .their obligatory contributions. Among 159 Member States, it is estimated that nearly 70 of them will be at least partially in arrears in the payment of their dues at the end of this year. This will amount to approximately $450 million. It is thus essential that we move urgently to redress this situation, taking into account the serious implications of the problem. In this connection, Japan welcomes the positive attitude which the United States and other countries have recently demonstrated regarding the payment of their outstanding dues, and strongly hopes that they will pay in full as soon as possible.
In the aftermath of the Second World War, the world placed its hopes for peace and prosperity in the United Nations, which has subsequently achieved considerable success in many areas. However, it must be admitted that in some ways the Organization has been unable to live up to the high expectations held of it. Today, almost half a century since the United Nations was founded, its structure must be improved so that it will respond appropriately to the changing needs and realities of the international community. An organization without the capacity to evolve can only wither. With little more than 11 years left until the year 2000, Japan, with a vision of the United Nations as it should be, hopes to work together with other Member States, as well as with non-governmental organizations involved in United Nations affairs, to consider this issue seriously and take concrete actions towards realizing our goal.
As the only truly universal international organization, the United Nations will have an increasingly important role to play as it continues, now and in the future, to shoulder for mankind the burdens of maintaining world peace and prosperity and of fostering a rich cultural life. This year marks the fortieth anniversary of the adoption of the Universal Declaration of Human Rights, and the world has ever greater expectations of United Nations activities for the protection of human rights. It is thus essential that all Member States support the United Nations and do their best to enhance its activities. Japan is determined to continue to make every effort in accordance with its International Co-operation Initiative, which I mentioned at the beginning of my remarks today, vigorously to support the United Nations as a dedicated Member on which the Organization and the other Member States can truly depend.
